Citation Nr: 1645928	
Decision Date: 12/01/16    Archive Date: 12/20/16

DOCKET NO.  10-06 404	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a blood clot disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. M. Olson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1959 to April 1962.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction rests with the RO in Detroit, Michigan, from which the appeal was certified.

In October 2010, the Veteran and his wife testified before the undersigned Acting Veterans Law Judge (AVLJ) at a hearing held at the Detroit RO.  A transcript of the hearing is associated with the record.  

The Board previously remanded this case for further development of the evidence in March 2012, November 2014, and March 2016.   

In the Introduction sections of its prior remands, the Board observed that the issue of service connection for tinnitus was raised during the October 2010 hearing, but had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  As this issue still has not been adjudicated by the AOJ, the Board again refers it to the AOJ for appropriate action. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The probative, competent evidence indicates that the Veteran's diagnosed blood clot disorder, Leiden Factor V, is a congenital defect.

2. The probative, competent evidence does not demonstrate that the Veteran's Leiden Factor V was subjected to a superimposed disease or injury during service which created additional disability.
CONCLUSION OF LAW

The criteria for service connection for a blood clot disorder have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

VA has complied with its duty to notify.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).  The Veteran was issued a notification letter in September 2007, prior to issuance of the September 2008 decision on appeal.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  This letter specifically advised him of the evidence needed to substantiate his service connection claim and outlined his responsibilities and those of VA in obtaining relevant evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA has also complied with its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  VA has obtained, to the extent possible, all relevant evidence identified by the Veteran and necessary for an equitable resolution of the issue on appeal, including private treatment records, VA treatment records, and VA examination reports.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the AVLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the AVLJ asked the Veteran specific questions concerning his symptoms of and treatment for his blood clot disorder.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran, and neither the Veteran nor his representative has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Regarding whether there was substantial compliance with the Board's March 2012, November 2014, and March 2016 remand directives, the AOJ scheduled the Veteran for a VA examination in March 2012 and obtained addendum opinions in April 2015 and March 2016.  The March 2012 VA examiner completed all necessary testing and examined the Veteran.  As explained in the Board's March 2016 remand, the addendum opinion obtained in April 2015 was inadequate for rating purposes.  Hence, pursuant to the Board's March 2016 remand, a VA physician in March 2016 reviewed the Veteran's electronic file and provided pertinent information regarding the etiology of the Veteran's blood clot disorder.  Therefore, the Board finds the March 2012 VA examination and March 2016 addendum opinion, when considered together, are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board thus concludes that there was substantial compliance with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

B.  Legal Criteria and Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  A disorder may be service connected if the evidence of record shows that the Veteran currently has a disorder that was chronic in service or, for certain chronic diseases detailed in 38 C.F.R. § 3.309(a), that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the continuity of symptomatology provisions of 38 C.F.R. § 3.303(b) only apply to a chronic disease listed in § 3.309(a)).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed disorder, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

Congenital or developmental defects, refractive errors of the eye, personality disorders, and mental deficiency are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c); see also Terry v. Principi, 340 F.3d 1378, 1384 (Fed. Cir. 2003) (upholding VA's regulation that a congenital disorder is not a disease or injury as contemplated by 38 U.S.C.A. §§ 1110, 1131).  Service connection may be granted for congenital diseases, as opposed to congenital defects.  See 38 C.F.R. § 3.303(c); VAOPGCPREC 67-90, VAOPGCPREC 82-90.  The General Counsel examined medical authorities and case law from other federal jurisdictions and concluded that a defect differs from a disease in that a defect is "more or less stationary in nature," while a disease is "capable of improving or deteriorating."  See VAOPGCPREC 82-90 at para. 2. VA regulations specifically prohibit service connection for congenital defects unless such defect was subjected to a superimposed disease or injury during service which created additional disability.  See VAOPGCPREC 82-90.  If a defect is subject to superimposed disease or injury, service connection may be warranted for the resultant disability.  Id.  

In this case, the evidence demonstrates diagnoses of Leiden Factor V during the appeal period.  However, the March 2016 VA physician specifically found that Leiden Factor V was considered a congenital defect because it was not considered capable of improving or deteriorating.  The VA physician additionally noted that Leiden Factor V was a permanent genetic change that increases clotting tendency.  The examiner also noted that individuals who inherit the Leiden Factor V mutation are at an increased risk of venuous thromboembolism.  Upon review, the Board finds the March 2016 VA examiner's opinion deserves significant probative value as it provides a clear rationale for its conclusion that Leiden Factor V is a genetic defect.  It also was based on a review of pertinent information in the claims file, to include the March 2012 VA examination and literature submitted by the Veteran, and cites to applicable medical literature in support of its rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

In this respect, the Board notes that the Veteran submitted several medical articles in support of his claim.  Some of this medical literature discussed Factor V deficiency, rather than Leiden Factor V.  The March 2016 VA examiner explained that the two diagnoses are different.  He reported that with Factor V deficiency Factor V is deficient, whereas with Leiden Factor V a genetic mutation occurs to Factor V.  The record does not reflect the Veteran has been diagnosed with Factor V deficiency.

Regardless, even if there were evidence of a diagnosis of Factor V deficiency, generic medical literature that does not apply medical principles regarding causation or etiology to the facts of an individual case does not provide competent evidence to establish a nexus between a current disability and military service.  See Libertine v. Brown, 9 Vet. App. 521, 523 (1966).  In addition, the Board acknowledges that the Veteran is competent to describe the experiences that he was able to perceive through the use of his senses.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, it is well established that a layperson without medical training is not qualified to render a medical opinion regarding the diagnosis or etiology of certain disorders and disabilities, such as a blood clot disorder, to include Leiden Factor V.  See 38 C.F.R. § 3.159(a)(1).  As such, the Board finds the question of whether the Veteran's Leiden Factor V is a congenital disease for which service connection may be granted does not lie within the range of common experience or common knowledge but requires special experience or special knowledge.  It is not shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical opinion as to whether Leiden Factor V is a congenital disease.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As such, the lay statements provided by the Veteran are not competent evidence for purposes of establishing service connection.  As a result, the Board finds the competent medical evidence indicates the Veteran's current blood clot disorder is a congenital defect for which service connection may not be granted.  38 C.F.R. § 3.303(c).

The Board notes that VA regulations do not prohibit service connection for congenital defects if such defect was subjected to a superimposed disease or injury during service which created additional disability.  See VAOPGCPREC 82-90.  If a defect is subject to a superimposed disease or injury, service connection may be warranted for the resultant disability.  Id.  Here, however, a review of the Veteran's service treatment records does not demonstrate that Leiden Factor V, or any blood clot defect, was subjected to a superimposed disease or injury during service.  Service treatment records do not reflect any symptoms of, treatment for, or diagnosis of blood clots or a related disability, including venuous thromboembolism, that could be reflective of a superimposed disease or injury, nor has the Veteran indicated that he experienced such during service.  On March 2012 VA examination, the Veteran reported that he first experienced a blood clot in 1965 or 1966, which was three to four years after his discharge from service.  Furthermore, the Veteran testified that he was unaware that he had Leiden Factor V until a private physician discovered the defect in the late nineties, more than 30 years after the Veteran's discharge from active service.

A preponderance of the evidence reflects that the Veteran's diagnosed Leiden Factor V is a congenital defect for which service connection cannot be granted, the Board finds that a preponderance of the evidence is against the Veteran's claim.  Therefore, the claim for service connection for a blood clot disorder is denied.  





ORDER

Entitlement to service connection for a blood clot disorder is denied.




____________________________________________
M. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


